Case 2:19-cv-04666-JMA-SIL Document 47 Filed 11/04/20 Page 1 of 2 PageID #: 268
                                                                     Caroline J. Polisi

                                                                     919 Third Ave., 37th Floor

                                                                     New York, NY 10022

                                                                     Direct T 212.209.4359

                                                                     cpolisi@atllp.com




November 4, 2020

VIA ECF
The Honorable Joan M. Azrak, U.S.D.J.
The Honorable Steven I. Locke, U.S.M.J.
Eastern District of New York
100 Federal Plaza, Courtroom 820
Central Islip, New York 11722

Re:      Hice v. Lemon, No. 19-cv-04666 (JMA) (SIL)
         Stipulation to Amend Pleading

Dear Judge Azrak:

        The parties in the above-captioned matter jointly write to respectfully request that the
Court dismiss Plaintiff’s claims for lost earnings and diminished business opportunity damages
against Defendant.

        On October 20, 2020, counsel for Mr. Hice furnished defense counsel with an Amended
Rule 26 Disclosure Statement which states: “Plaintiff withdraws his request for damages for lost
earnings/diminished business opportunities.” Accordingly, the parties request that the Court
dismiss Plaintiff’s request for damages for lost earnings/diminished business opportunities. In
all other respects, Plaintiff’s damages demand remains unchanged.
Case 2:19-cv-04666-JMA-SIL Document 47 Filed 11/04/20 Page 2 of 2 PageID #: 269

          We appreciate the Court’s consideration of our request.

Respectfully submitted,




ARMSTRONG TEASDALE, LLP                               NESENOFF & MILTENBERG, LLP

/s/Caroline J. Polisi                                 /s/ Adrienne Levy
Caroline J. Polisi, Esq.                              Adrienne Levy, Esq.
Attorneys for Defendant                               Attorneys for Plaintiff

cc via ECF: All Counsel of Record




ARMSTRONG TEASDALE LLP
